Citation Nr: 0817641	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-24 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from February 1970 to December 1973.

Procedural history

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which, in part, denied the veteran's claim 
of entitlement to service connection for right ear hearing 
loss.  The veteran filed a notice of disagreement (NOD) in 
regards to the January 2006 rating decision.  He requested 
review by a decision review officer (DRO).  The DRO conducted 
a de novo review of the claim and confirmed the RO's findings 
in a May 2006 statement of the case (SOC).  The appeal was 
perfected with the submission of the veteran's substantive 
appeal (VA Form 9) in July 2006.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issues not on appeal

In the January 2006 RO decision, service connection was 
granted for left ear hearing loss and tinnitus.  The 
veteran's April 2006 NOD only referred to the denial of 
service connection for right ear hearing loss.  The assigned 
ratings for the two service-connected disabilities were not 
challenged.


REMAND

The current medical evidence of record is unclear as to 
whether the veteran currently has right ear hearing loss.  
The veteran submitted a private audiogram from C.A.F. which 
noted a puretone average of 23.75 decibels for the 
frequencies 1000, 2000, 3000 and 4000 for the right ear.  
However, C.A.F. failed to note the individual numeric values 
at each of these frequencies or at 500 Hertz, and the Board 
cannot interpret graphical representations of audiometric 
data.  
See 38 C.F.R. § 3.385 (2007) [for VA purposes, hearing loss 
is determined in the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz]; see also Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) and Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Therefore, the private audiogram report is invalid and cannot 
be used to adjudicate the claim.

 A VA audiological examination must therefore be scheduled.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2007) 
[a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran 
for a VA audiological examination to 
determine the existence and etiology 
of any current right ear hearing loss.  
The examiner should examine the 
veteran, review the veteran's claims 
folder and render an opinion as to (1) 
whether right ear hearing loss as 
defined in VA regulations currently 
exists; and (2) whether there is any 
relationship between any currently 
identified right ear hearing loss and 
the veteran's military service.  
A copy of the examination report 
should be associated with the 
veteran's VA claims folder.  

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claim of 
entitlement to service connection for 
right ear hearing loss.  If the 
benefit sought on appeal remains 
denied, VBA should provide the veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



